Citation Nr: 1506520	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to additional burial benefits in excess of the $300 and $700 previously paid.


REPRESENTATION

Appellant represented by:	US Army Corporal and SWKTH Board Operator USAFFE


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service with the Philippine Commonwealth Army from October 1941 to December 1942 and from December 1945 until January 1946.  The Veteran died on February [redacted], 2010.  The Appellant is the Veteran's daughter-in-law, who bore the expenses of his burial.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, the Veteran was service connected for arteriosclerotic heart disease and peripheral neuropathy affecting all four extremities.  He also was in receipt of a total disability evaluation due to individual unemployability (TDIU). 

2.  The Veteran died on February [redacted], 2010.  

3. In January 2011, the Appellant filed a claim for entitlement to service-connected death benefits.

4.  In a February 2011 rating decision, the RO granted $300 for funeral and burial expenses for a Veteran whose death was not service-connected.

5.  In a September 2011 rating decision, the RO granted service connection for the cause of the Veteran's death, and granted an additional $700 in burial benefits.  


CONCLUSION OF LAW

The criteria for payment of additional VA burial benefits in excess of $1000.00 are not met.  38 U.S.C.A. §§ 2302, 2303, 230, 2307 (West 2014); 38 C.F.R. §§ 3.954, 3.1700 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant has asserted entitlement to burial benefits in excess of $700.00 for reimbursement of the Veteran's burial costs.  After careful review of the evidence of record, the Board has determined that as a matter of law the Appellants claim must be denied.  

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1700.  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1700(a).  Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1700(b) must be received by VA within two years after the permanent burial or cremation of the body.

The amount payable under 3.1700 is subject to limitations.  Under section 38 C.F.R. § 3.1704, VA will pay the maximum burial allowance specified in 38 U.S.C. § 2307 for the burial and funeral expenses of a veteran described in paragraph (b) of this section, unless VA has evidence on the date it receives notice of the veteran's death that the expenses incurred were less than that amount.  

Under 38 U.S.C.A. § 2307, survivors of a deceased veteran may be entitled to burial allowances at differing rates when certain conditions are met.  Specifically, if a veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount not to exceed the greater of $2,000, or the amount authorized to be paid under section 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  

The law states that under certain circumstances Filipino Veterans are ineligible to receive VA benefits at the full-dollar amount.  Under § 3.505 if a Filipino Veteran is not a US citizen, or a lawful permanent resident alien they are ineligible to receive VA benefits at the full-dollar rate and their benefits will be reduced payment to the rate of $.50 for each dollar authorized under the law.  See 38 C.F.R. § 3.505.  

In this case, the Veteran was service connected and received disability benefits at the time of his death.  The RO granted service connection for the cause of the Veteran's death; thus, making the Appellant eligible for reimbursement of funeral and burial expenses paid on behalf of the Veteran.  Further, the Veteran was not a US citizen or had resident alien status at the time of this death; thus, making him and his survivor ineligible to receive VA benefits at the full-dollar amount.  As such, the maximum amount of benefit would have been up to $1000.  The Appellant submitted a bill for the cost of burial expenses to the RO in the Philippines noting the total expense of burial, funeral, transportation and plot was PHP 77,783.00.  In February 2011, the RO granted a payment of $300.00 for burial and plot expenses, the amount allowed for a Veteran whose death was not service-connected.  In September 2011, the RO determined that service connection for the cause of the Veteran's death was warranted and granted an additional payment of $700.  

The Appellant does not argue that she has not received this payment.  In a statement received in December 2011, she clarified that she received two checks in the amounts of $300 and $700.  On the Appellant's VA-9 from January 2013, she states that she has received an amount equal to $1000.00, which equals the maximum allowable benefit under the law for a Filipino Veteran residing in the Philippines.  

The appellant argues that the amount granted is far below the actual expenses paid for the burial.  

The Board does not doubt that the appellant paid more for the funeral and burial of the Veteran.  However, the law does not provide for full reimbursement of funeral expenses.  Rather, it provides a maximum amount set by statute.  Further, as the Veteran was residing in the Philippines and was not considered a US citizen or have resident alien status in the United States, the Appellant was never eligible to receive the full amount of reimbursement as is listed in 38 U.S.C.A. § 2307, due to the regulation regarding Filipino Veterans under 38 C.F.R. § 3.505.  As such, the Appellant has received $1000 from the RO representing the maximum allowable benefit under the law for burial expenses. 

The Board does not have the authority to grant payment of a benefit that Congress has not authorized.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414, 426 (1990)).  Where the law is dispositive, the benefit of the doubt provisions are not for application; as such, the Appellant's claim must be denied.  

Duty to Notify and Assist 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004. 

The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable, and no further development under the VCAA is required.


ORDER

Entitlement to additional burial benefits is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


